PER CURIAM.
On this appeal by the defendant below from conviction of aggravated assault, appellant contends the court committed error in denying his motion for acquittal at the close of the case on the ground that the evidence was insufficient to support the conviction.
The appellant has not demonstrated insufficiency of the evidence. On the contrary, the record reveals there was ample evidence to sustain the conviction. Although contradicted by the defendant, there was evidence the defendant struck the victim in the face and threatened him manually with a hammer.
No reversible error having been made to appear, the judgment is affirmed.